SUMMARY ORDER

Petitioner Nigel Williams, a native and citizen of Guyana, seeks review of a Febru*74ary 20, 2008 order of the BIA denying his motion to reconsider. In re Nigel Alophues Williams, No. A043 875 199 (B.I.A. Feb. 20, 2008). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
As Williams timely petitioned for review of only the BIA’s denial of his motion for reconsideration of its earlier decision confirming his removability, our review is limited to that denial and we are precluded from considering the merits of the underlying removal proceedings. Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.2006); Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005). We review the denial of a motion to reconsider for abuse of discretion. See Jin Ming Liu, 439 F.3d at 111. A motion to reconsider must specify errors of fact or law in the challenged BIA decision and be supported by pertinent authority. 8 C.F.R. § 1003.2(b)(1); Jian Hui Shao v. Mukasey, 546 F.3d 138, 173 (2d Cir.2008).
The BIA does not abuse its discretion in denying a motion to reconsider where the movant merely repeats arguments the BIA has already rejected. See Jin Ming Liu, 439 F.3d at 111. Here, Williams identified no errors of fact or law in the underlying agency decision, but rather rehashed arguments that he had already presented to the BIA on appeal, and the BIA thus did not abuse its discretion in denying his motion. See id.
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, the pending motion for a stay of removal in this petition is DISMISSED as moot.